United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3267
                                  ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
            v.                        * District Court for the
                                      * Northern District of Iowa.
Marlin J. Gunderson, also known as    *
Jim Gunderson,                        *
                                      *
            Appellant.                *
                                 ___________

                             Submitted: February 15, 2000

                                 Filed: April 10, 2000
                                  ___________

Before RICHARD S. ARNOLD, HEANEY, and LOKEN, Circuit Judges.
                           ___________

HEANEY, Circuit Judge.


      Marlin J. Gunderson appeals the sentence imposed by the district court after
Gunderson pleaded guilty to bankruptcy fraud, in violation of 18 U.S.C. § 152(a)
(1997). We affirm.
I. BACKGROUND


      In September 1995, Gunderson and his wife filed a Chapter 7 bankruptcy
petition that failed to disclose certain assets. They were indicted in November 1997,
and in January 1999, Gunderson pleaded guilty to one count of bankruptcy fraud.


      The presentence report recommended a guidelines imprisonment range of 10-16
months. It also noted that from July 1990 through August 1997 Gunderson had
operated the Amazing Grace Ministry Christian Counseling Service. At sentencing, the
court indicated that it was inclined to sentence Gunderson at the top of the guidelines
range based in part upon the “hypocrisy” reflected by Gunderson’s operation of a faith-
based counseling service for substance abuse and marital issues at the same time he
engaged in bankruptcy fraud.


      Gunderson’s attorney objected, arguing that a sentence based in part on
Gunderson’s counseling activities would impermissibly punish him for the exercise of
his religious beliefs.   After an extended discussion with counsel regarding the
boundaries of the court’s sentencing discretion, the court concluded that Gunderson
“should be punished more harshly because he was engaged in a profession of giving
moral advice when he committed the crime,” and sentenced him to 16 months
imprisonment. (Sent. Tr. at 28.) Gunderson appeals, contending the district court
improperly based its sentence on his religious beliefs and practices.




                                          -2-
II. DISCUSSION


      The sentencing guidelines direct that a defendant’s religion is not relevant to the
determination of a sentence. See U.S.S.G. § 5H1.10. Hence, we may review
Gunderson’s sentence for improper consideration of religion even though his sentence
was within the applicable guidelines range. Cf. United States v. Onwuemene, 933 F.2d
650, 651 (8th Cir. 1991).


      After carefully examining the sentencing transcript, we are satisfied that the
district court’s assessment of Gunderson’s culpability did not violate § 5H1.10. The
court’s reliance on Gunderson’s practice of giving moral advice indicates that it was
concerned that his crime reflected a moral failure, not a spiritual failure. The court
neither punished Gunderson for being a pharisee, nor held him to a higher standard
based on his professed faith. Instead, Gunderson’s sentence properly reflects the
inconsistency between his assumption of moral leadership with respect to his clients
and his simultaneous commission of bankruptcy fraud. This sort of inquiry into the
degree of a defendant’s blameworthiness is entirely appropriate to the court’s selection
of a sentence within the guidelines range.


      Accordingly, the judgment is affirmed.


      A true copy.

             Attest.

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -3-